Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 1978, which reversed the decision of a referee overruling an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective October 1, 1977, because she voluntarily left her employment to follow her spouse to another locality. Claimant, who had worked as a signature clerk for a New York bank for 10 years, left her employment and moved to Florida with her husband, who had been advised by his physician to find a warmer climate to help relieve his arthritis and increasing bouts of chest pain. Upon applying for benefits in Florida, claimant stated that she terminated her employment because it was necessary to be with her husband to attend his health needs. While the evidence suggests that claimant’s husband, who is 76, is not in the best of health, there is no medical evidence that claimant’s presence to attend his health needs was necessary. She explained that her husband needed her to cook his meals and give him his medication in the morning, but she indicated on her claim for benefits that she was available for full-time employment. Under similar circumstances, this court has sustained the board’s determination that claimant voluntarily left her employment to follow her spouse to another locality (Matter of Echevarria [Levine], 52 AD2d 681; Matter of Nachman [Levine], 51 AD2d 1101; Matter of Sisto [Levine], 50 AD2d 701; Matter of Toback [Levine], 49 AD2d 781). Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.